       Case 1:21-cv-06814-AKH Document 9 Filed 08/13/21 Page
                                                         USDC1 SDNY
                                                               of 1
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                            DATE FILED: 8/13/2021
 ------------------------------------------------------------------- X
                                                                     :
 SECURITIES AND EXCHANGE COMMISSION,                                 :
                                                                     :
                                              Plaintiff,             :     21-CV-6814 (VEC)
                                                                     :
                            -against-                                :         ORDER
                                                                     :
                                                                     :
 GPL VENTURES LLC, GPL MANAGEMENT LLC, :
 ALEXANDER J. DILLON, COSMIN I. PANAIT,                              :
 HEMPAMERICANA, INC., SALVADOR E.                                    :
 ROSILLO, SEASIDE ADVISORS, LLC, and                                 :
 LAWRENCE B. ADAMS,                                                  :
                                              Defendants.            :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 13, 2021, the Securities and Exchange Commission filed an

emergency motion for a temporary restraining order in this matter, Dkt. 3;

        IT IS HEREBY ORDERED that a telephone conference is scheduled for Friday, August

13, 2021 at 1:00 P.M. The Securities and Exchange Commission must attend by dialing 1-888-

363-4749, using the access code 3121171, and the security code 6814. Attendees are advised to

mute their phones when not speaking and to self-identify each time they speak. Recording or

rebroadcasting the proceeding is strictly prohibited by law.



SO ORDERED.
                                                              _________________________________
Date: August 13, 2021                                               VALERIE CAPRONI
      New York, NY                                                  United States District Judge
                                                                    Part I
